Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 24, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  156759                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 156759
                                                                    COA: 338512
                                                                    Wayne CC: 16-007134-FH
  EDDIE MARC WILLIAMS,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 11, 2017
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the sentence of the Wayne Circuit Court, and we
  REMAND this case to the trial court for resentencing. The decision in People v Cobbs,
  443 Mich. 276 (1993), does not exempt trial courts from articulating the basis for
  guidelines departures. Here, the trial court failed to articulate any reason for imposing a
  minimum sentence that was below the applicable guidelines range. On remand, the trial
  court shall “consult the applicable guidelines range and take it into account when
  imposing a sentence” and shall “justify the sentence imposed in order to facilitate
  appellate review.” People v Lockridge, 498 Mich. 358, 392 (2015). If the trial court
  determines that the sentence will exceed the preliminary evaluation given to the
  defendant pursuant to Cobbs, 443 Mich. at 283, the court shall give the defendant the
  opportunity to affirm or withdraw his plea, but the court shall not state the sentence it
  intends to impose. MCR 6.310(B)(2)(b).

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 24, 2018
           t0117
                                                                               Clerk